Citation Nr: 0023800
Decision Date: 09/07/00	Archive Date: 11/03/00

DOCKET NO. 98-09 180               DATE SEP 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to special monthly pension based on the need for
regular aid and attendance or housebound status.

REPRESENTATION 

Appellant represented by: Texas Veterans Commission 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from May 1952
to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1997 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which
denied the veteran special monthly pension. The veteran appealed.

The Board remanded the case to the RO in May 1999 in order to have
the veteran scheduled for a hearing. The hearing was held in June
2000 before the undersigned Member of the Board, in Houston, Texas.
Following the hearing, no further evidence or argument has been
presented and the Board will proceed with appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for the equitable determination
of the veteran's appeal has been obtained by the RO.

2. The veteran is not blind, or nearly blind, in a nursing home
because of mental or physical incapacity, or incapable of
performing routine activities of daily living.

3. The veteran neither has a single disability evaluated as 100
percent, nor is he substantially confined to his dwelling and the
immediate premises.

- 2 -

CONCLUSION OF LAW

The criteria for special monthly pension based on the need for
regular aid and attendance or housebound status. 38 U.S.C.A. 1502,
1521, 5107 (West 1991): 38 C.F.R. 3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service-connected for bilateral knee strain, each
knee separately evaluated as 10 percent disabling and he has been
entitled to a permanent and total disability rating for pension
purposes based on nonservice-connected disabilities since 1986. His
nonservice-connected disabilities consist of vertigo, secondary to
a skull fracture, evaluated as 60 percent disabling; bilateral
inguinal hernia, and gout in his left ankle, each evaluated as 20
percent disabling; arthritis in his right hand, hypertension, and
deep vein thrombosis in his right lower extremity, each evaluated
as 10 percent disabling; for a combined 90 percent nonservice-
connected disability evaluation.

In January and February 1997, the veteran underwent preoperative
evaluations at a VA medical facility for a right knee arthroscopy.
He was found to have deep vein thrombosis of the right lower
extremity. It was determined that he would be admitted to the
hospital for treatment. While hospitalized in February 1997, he was
seen for hypertension, gout and right lower extremity deep vein
thrombosis. He was prescribed medication and bed rest for his
disorders. He responded to treatment and, once his conditions were
under control, he was discharged home with anticoagulation
medication. Follow-up was scheduled with the VA anticoagulation
clinic and, in six weeks, he was to return for another preoperative
screening for right knee arthroscopy.

3 -

The veteran's VA outpatient treatment records for February 1997 to
June 1997, include pharmacy follow-ups for anticoagulation. The
records for February 1997 and March 1997 indicate that the veteran
was living alone and that he was responsible for the management and
upkeep of his own medications. In March 1997, he underwent a
prescreening for right knee surgery. In April 1997, he was seen for
occasional dizzy spells. Later that month, he was hospitalized for
two days after having bitten his tongue, which would not stop
bleeding. The laceration was non-responsive to pressure and
packing. The wound was subsequently sutured and his anticoagulation
medication was suspended. On hospital discharge, his
anticoagulation medication was reduced. In May 1997, he was
hospitalized for a day when he underwent elective right knee
arthroscopy and partial meniscectomy. On prescreening for the
surgery, it was noted that he used a wheelchair and crutches. A
recommendation was made for referral to Social Services because it
was felt he might need assistance after surgery.

A social worker interviewed that veteran in June 1996 and reported
that the veteran was very pleasant, yet adamant in refusing home
care assistance following his surgery. The medical team expressed
discomfort with this and the veteran was asked to reconsider. He
stated that he had friends who could transport him and a place to
stay in the city until he was able to do more for himself

In August 1998, the veteran underwent a VA examination specifically
to determine whether he was in need of aid and attendance and
housebound status. During the examination, he related that he lived
alone in a mobile home; he cooked outside on a grill; took baths
with a water hose; drove to the store; and went from Texas to
Georgia by bus to see his aging mother. He further related that he
was able to shave, feed and dress and undress himself The examiner
felt that the veteran had a certain degreed of memory impairment;
that he was cooperative; and that he appeared in no acute distress.
On physical examination, the veteran's lower extremities revealed
bilateral stasis edema up to the mid-calf, without ulcers, and
which was more pronounced on the right. The examiner noted that the
veteran used crutches but that he was able to transfer, without
assistance, from the scale and from the examining table. The
veteran also was able, without assistance, to take off his

- 4 -

clothes and get dressed again. Gross neurological examination was
nonfocal. The diagnoses were status post knee surgery; statue post
deep thrombophlebitis of the right leg; hypertension; and an
incidental finding of conjunctivitis in the left eye. In the
examining physician's opinion, the veteran did not meet the basic
criteria for aid and attendance and housebound status benefits.

A transcript of the veteran's June 2000 personal hearing is of
record. During the hearing, he essentially reiterated the
contentions made in earlier correspondence. He maintained that he
was unable to regularly come to the VA medical facility without
assistance because of his health problems, primarily his legs. He
testified that he was living alone; was making his own meals; was
able to dress and undress himself; and that he occasionally would
have some memory problems. He related that he was not receiving
visiting health care at home, but he also noted that he did not
want anyone to take care of him. He asserted that he did not feel
confined to his home; he was still driving; and he was able to take
the bus from Texas to Georgia to visit his elderly mother.

Analysis

As a preliminary matter, the Board finds that the veteran has
presented a well- grounded claim; that is, one that is plausible.
The Board further finds that VA has adequately fulfilled its
responsibility to assist him in the development of his claim. See
38 U.S.C.A. 5107(a); 38 C.F.R. 3.103(a).

The veteran is asserting entitlement to special monthly pension
benefits based on his need for regular aid and attendance or
housebound status. Generally, aid and attendance means helplessness
or being so nearly helpless as to require the regular aid and
attendance of another person. See 38 C.F.R. 3.351(b). Additionally,
a veteran is considered in need of regular aid and attendance if
he: (1) is blind or so nearly blind as to have corrected visual
acuity of 5/200 or less in both eyes, or concentric contraction of
the visual field to 5 degrees or less; or (2) is a patient in a
nursing home because of mental or physical incapacity; or (3)
establishes a factual

5 -

need for aid and attendance under the criteria set for the in 38
C.F.R. 3.352(a). See 38 U.S.C.A. 1502(b); 38 C.F.R. 3.351(c).

In determining the need for regular aid and attendance
consideration will be accorded the veteran's inability to dress or
undress himself, or to keep himself ordinarily clean and
presentable; frequent need of adjustment of any special prosthetic
or orthopedic appliances which by reason of the particular
disability cannot be done without aid; an inability to feed himself
through loss of coordination of the upper extremities or through
extreme weakness; an inability to attend to the wants of nature; or
incapacity, physical or mental, which requires care or assistance
on a regular basis to protect the veteran from hazards or dangers
incident to his daily environment; or the veteran is bedridden. For
the purpose of special monthly pension, "bedridden" means that
condition which, through its essential character, actually requires
that the veteran remain in bed. The fact that the veteran has
voluntarily taken to bed or that a physician has prescribed rest in
bid for the greater or lesser part of the day to promote
convalescence or cure will not suffice. See 38 C.F.R. 3.352.

In the veteran's case, the medical evidence does not support the
veteran's contention that he is in need of regular aid and
attendance of another person. He is capable of living alone and it
appears that he is able to manage his own prescription medication,
prepare his own meals, bathe and take care of the wants of nature,
and dress and undress himself. He admits to occasional memory
lapse, and, on recent VA medical evaluation, the examining
physician noted that the veteran appears to have a certain degree
of memory impairment. However, there is no medical evidence, or
contention made, that the veteran is blind, or nearly blind, or
that he is a patient in a nursing home due to mental or physical
incapacity. Given the objective medical evidence, and recent
medical opinion offered by the examining physician specifically
pertaining to this issue, the Board finds that the criteria for
entitlement to aid and attendance of another person have not been
met. The evidence does not show that the veteran is helpless, or so
nearly helpless, as to require the regular aid and attendance of
another person.

- 6 - 

The regulations further provide that the rate of pension payable to
a veteran who is entitled to a nonservice-connected disability
pension and who is not in need of regular aid and attendance but
has a single disability evaluated as 100 percent disabling under
VA's Schedule for Rating Disabilities (not including ratings based
on unemployability) and has: (1) an additional disability or
disabilities independently ratable at 60 percent of more, separate
and distinct from the permanent disability rated as 100 percent
disabling and involving different anatomical segments or bodily
systems; or (2) is "permanently housebound" by reason of disability
or disabilities, i.e., the veteran is substantially confined to his
dwelling and the immediate premises or, if institutionalized, to
the ward or clinical area, and is reasonably certain that the
disability or disabilities and resultant confinement will continue
throughout his lifetime. See 38 U.S.C.A. 1502(c), 1521(e); 38
C.F.R. 3.351(d).

In the veteran's case, although he is receiving nonservice-
connected disability pension, he does not have a single disorder
evaluated as 100 percent disabling. Hence, the prerequisite for
benefits based upon housebound status are not met. There also is no
evidence that the veteran substantially confined to his dwelling
and the immediate premises. Although his mobilization is hindered
because he uses crutches due to his bilateral lower extremity
conditions, including vein thrombosis and gout, his medical
conditions do not render him "permanently housebound." He claims he
is able to take an unaccompanied bus trip from Texas to visit his
mother in Georgia, to drive to the store and to the VA medical
facility for outpatient treatment, the latter as evidenced in his
medical records, as well as being able to appear and testify at a
personal hearing that was held at the RO before the undersigned
Member of the Board. Under the circumstances, the criteria for
special monthly pension based upon housebound status have not been
met, given the medical evidence, including the recent examining
physician's opinion.

7 -

ORDER

Special monthly based on the need for regular aid and attendance or
housebound status is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

8 -



